Citation Nr: 1628958	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-28 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder other than anxiety disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from May 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This matter was previously remanded by the Board in December 2014 for further evidentiary development and adjudication. The December 2014 remand order expanded the Veteran's PTSD claim to include any acquired psychiatric disorder. See Clemons v. Shinseki, 22 Vet. App. 128 (2009). In November 2015 the Board denied the Veteran's claim for entitlement to service connection for an anxiety disorder, but remanded the issue of entitlement to service connection for acquired psychiatric disorder other than anxiety disorder, to include PTSD, for further evidentiary development and adjudication. As will be discussed further below, the remand directives have been substantially complied with and the matter is now properly before the Board. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In March 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ). A copy of the hearing transcript has been associated with the claims folder.

The Board has reviewed the record maintained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system folder. 


FINDINGS OF FACT

1. A diagnosis of PTSD conforming to the DSM-IV criteria has not been rendered at any time during the pendency of this claim.

2. Other than an anxiety disorder (which is not considered herein), an acquired psychiatric disorder has not been diagnosed at any time during the pendency of the appeal.


CONCLUSION OF LAW

The criteria for service-connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD, the development of the Veteran's claim has been consistent with the provisions of the VCAA and implementing regulation. See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). Under the VCAA, VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant. Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits. See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)). The record indicates that the originating agency provided the Veteran with VCAA notice in a May 2009 letter.

The VCAA also defines VA's duty to assist a claimant in the development of his or her claim. See 38 U.S.C.A. §§ 5103, 5103A (West 2014). VA must help a claimant obtain evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim. The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015). The Board finds that all available, relevant evidence necessary to decide the issue of entitlement to service connection for an acquired psychiatric disorder other than anxiety disorder, to include PTSD, has been identified and obtained. The evidence of record includes statements of the Veteran, VA treatment records, VA medical examination reports, military personnel records, and service treatment records. Therefore, the Board has done its due diligence with regards to the pertinent claim, and the Veteran has not alleged or identified any outstanding evidence or medical treatment records.

Moreover, the Veteran underwent a VA examination in June 2015, and obtained a VA addendum opinion in January 2016. The Board finds the VA examination and opinions to be adequate. The examination reports reflect that the examiners reviewed the Veteran's claims folder, took note of the Veteran's history and assertions, and evaluated the Veteran's current condition and symptomatology. The Veteran has not asserted that the VA examination was inadequate in any way, and the Board finds that the VA medical examination and opinions are adequate for evaluation purposes. See 38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing a VA examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Additionally, the Veteran was provided with a hearing related to his claim. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. In this case, the VLJ explained the issues on appeal, and made note of the specific elements necessary to substantiate the service connection claim. Accordingly, the Veteran is not shown to be prejudiced on this basis. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. As such, the Board finds that, consistent with Bryant, the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

Therefore, the Board finds that VA has met its duties to assist and notify the Veteran.

II. Stegall Compliance 

In December 2014, the Board remanded this matter with instructions to obtain all psychiatric records from Jesse Brown VAMC from July 2013, forward, and records from VA Westside, Chicago, from October 2014, forward. In compliance with the remand directives, VA treatment records from Jesse Brown VAMC and VA Westside, Chicago, dated July 2013 to January 2016 were added to the record.

The December 2014 Board remand also directed the RO to schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability, to include PTSD. The instructions directed the examiner to review the Veteran's records and opine as to whether it is at least as likely as not that any current psychiatric disability of the Veteran had its onset in service, had its onset in the year immediately following service (in the case of any psychosis), is related to his reported stressors and psychiatric symptoms in service, or is otherwise related to stressors or a disease or injury in service. The remand also asked, if the Veteran meets the criteria for a diagnosis of PTSD, what the stressors are that support the diagnosis. 

Accordingly, the Veteran was afforded a VA examination in June 2015. The VA examiner examined the Veteran, reviewed the Veteran's file, noted the Veteran's reported history and assertions, and found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria. However, the Veteran was diagnosed with unspecified anxiety disorder. Thereafter, the RO readjudicated the issue on appeal and provided the Veteran with a supplemental statement of the case (SSOC) in June 2015.

In November 2015 the Board remanded the issue of entitlement to service connection for acquired psychiatric disorder other than anxiety disorder, to include PTSD, for an addendum opinion. The Board directed the RO to inform the Veteran of his right to submit additional evidence, which was furnished in December 2015, and to forward the Veteran's claims folder to the June 2015 examiner, or a suitable substitute, for an opinion as to the Veteran's diagnosis of PTSD under DSM-V and DSM-IV criteria (given that his claim was filed in May 2009 and has been pending before the Board since August 2013, prior to the adoption of DSM-V). Should the Veteran not meet the criteria, the examiner was directed to explain why the diagnosis is not supported.

In accordance with the remand instructions, an addendum opinion by a suitable substitute was furnished in January 2016. The examiner noted a review of the claims file, and ruled out a diagnosis of PTSD based on DSM-IV and DSM-V criteria. The examiner sufficiently supported why the diagnosis is not supported, noting the Veteran's current symptomatology and the specific criteria that are not supported by the Veteran's symptoms. The Board finds that the VA addendum opinion was thorough and well supported, and, therefore, in substantial compliance with the Board's remand directives. Again, the RO thereafter readjudicated the claim and provided the Veteran with an SSOC in January 2016.

The Board finds that its remand instructions have been substantially complied with. See Stegall, 11 Vet. App. at 271 (holding that the Board errs as a matter of law by failing to ensure compliance with its remand orders). The matter is now appropriately returned to the Board.

III. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, such as psychoses, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For psychoses, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. 38 C.F.R. § 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (2013). Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. However, insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints for an extended period. See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Entitlement to service connection for PTSD requires that three elements be present: (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressors. See 38 C.F.R. § 3.304(f) (2014); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

Therefore, service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability in accordance with the DSM-IV, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor. See 38 C.F.R. § 3.304(f), 4.125(a). As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As an initial matter, during the course of the appeal the regulations pertaining to psychiatric disorders were amended. See 79 Fed. Reg. 45,093 (August 4, 2014) (effective August 4, 2014). Specifically, the regulations were updated so that all psychiatric diagnoses must be in conformity with diagnostic criteria in the DSM-V, as opposed to the DSM-IV. Id. However, the regulation states that it was not the intent of the Secretary to have the rule change apply to cases that had been certified to or were pending before the Board at the time of the change. Id. As the Veteran's claim was pending before the Board prior to August 4, 2014, whether the Veteran has a diagnosis of PTSD will be determined based on the criteria in the DSM-IV.

Furthermore, the evidence necessary to establish that a claimed in-service stressor occurred varies depending on whether a veteran "engaged in combat with the enemy." See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015). If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence, and no further development or corroborative evidence will be necessary. Service department evidence that the veteran engaged in combat or that a veteran was awarded the Purple Heart, Combat Action Ribbon, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f) (2014).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. In this context, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. See 38 C.F.R. § 3.304(f)(3) (2014).

In this case, as for the Veteran's claimed stressors, the Veteran states that he was exposed to traumatic events when on temporary duty assignments in Vietnam for up to four months at a time. See September 2010 notice of disagreement. He was stationed in the Philippines but estimates spending a total of one year in Vietnam on assignments. In September 2009, VA made a formal finding of a lack of information to verify a stressful event in connection with the Veteran's service, as well as a lack of evidence that he served in the Republic of Vietnam at all. The Veteran has submitted, however, a personnel record of June 1969 that confirms that he was in Vietnam in May 1969. He reports that in Vietnam he lived in fear, was often under hostile fire, and saw many extremely upsetting events. See September 2010 notice of disagreement; July 2013 VA treatment record. He was traumatized by a situation in which "a man who works in the rice paddies one minute and the next he's blasting you with an AK-47, and women who were paid money to clean the barracks one minute and the next minute want to kill you." See July 2009 Veteran statement.

Although the Veteran's service personnel records do not confirm the specific traumatic experiences that he reports, the Board, as explained in its December 2014 remand, found that the Veteran's stressors are consistent with those of an individual working as a radar operator stationed in a hostile territory. Given the time period during which he served in Vietnam and the type of incidents that the Veteran has reported, the Board finds this information is sufficient to establish that he was exposed to significant, life-affecting stressors. See Pentecost v. Principi, 16 Vet. App. 124 (2002). The Board finds the Veteran's account of in-service stressors to be credible and sufficiently confirmed.

However, while the Board notes that the Veteran has confirmed service in Vietnam and his stressors have been conceded, as a threshold matter the Veteran must have a current diagnosis of PTSD in conformity with the DSM-IV made by a VA or VA-contracted psychiatrist or psychologist. In this case, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD in accordance with the DSM-IV criteria.

The Veteran has stated that he has PTSD as a result of his service in Vietnam, and, as described at the April 2014 hearing, his symptoms during the period on appeal include nightmares, anxiousness, isolation, irritability, flashbacks, and problems with sleep. See April 2014 hearing transcript. The Veteran did not testify as to specific events in Vietnam, but rather his general experiences. Id. While the Veteran is competent to report these symptoms, he is not competent to diagnose himself with PTSD or any other psychiatric disorder as, due to the complex nature of PTSD and psychiatric disorders, such a diagnosis requires psychiatric or psychological training and expertise. Jandreau, 492 F.3d at 1377. As there is no competent lay evidence of record, the issue of a current diagnosis must be decided based on the medical evidence of record.

Turning to the medical evidence, the Veteran was provided with a VA psychiatric examination and VA obtained an addendum opinion. The June 2015 VA psychiatric examiner diagnosed the Veteran with unspecified anxiety disorder (as addressed in the November 2015 Board decision), but found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-V criteria. The examiner noted the Veteran's service in Vietnam and his assertions that he "screamed" when he came back from the military, that he has been experiencing dreams and flashbacks about "different things," and that he isolates himself and gets upset easily. However, the examiner concluded that the Veteran did not meet the full criteria for PTSD. The examiner noted that there was "no clear description for a military related stressor that will meet the Criterion A for stressor, per DSM-V diagnostic criteria. Furthermore, there was no persistent or significant recollections or hypervigilance symptoms." 

However, given the date of the claim, the Board requested an addendum opinion to rule out a diagnosis of PTSD under the DSM-IV criteria. Accordingly, in a January 2016 addendum opinion, the examiner ruled out PTSD based on DSM-IV and DSM-V criteria. The examiner supported his opinion with the following rationale: 
"There are no intrusive symptoms associated with any traumatic event. He does not have a persistent avoidance of stimuli, as he denied any event that would have been associated with a trauma. He has had no negative alterations in cognition with the traumatic event, either beginning or worsening, he has no alterations in arousal and reactivity (his sleep is not impaired now), and he has no clinically significant distress or impairment in social, occupational or other important areas of functioning. Indeed, he is very active in his research and was active for 20 years selling GNC vitamins and 26 years in teaching, ESL as a second language and teaching at two community colleges."

Therefore, after review of the medical record, psychometric testing and a clinical interview, the Veteran was only diagnosed with unspecified anxiety disorder and no additional psychiatric diagnosis was warranted, with the requirements for a diagnosis of PTSD in accordance with DSM-IV and V, by a VA psychiatrist are specifically not met. As this addendum opinion is based on a thorough review of the record, support by accurate facts and accompanied by a well-reasoned rationale, the Board finds the opinion to be of significant probative weight. Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 301 (2008).

VA treatment records indicate a diagnosis of anxiety disorder, but include negative screenings for PTSD from September 2010 through June 2015. In fact, treatment records note that the Veteran is "experiencing subclinical symptoms of PTSD including infrequent nightmares and flashbacks that do not warrant treatment at this time . . . ." See July 2013 VA treatment record. 

Therefore, based on the medical evidence of record the Board finds that the preponderance of the evidence is against a finding of a current diagnosis of PTSD in accordance with the criteria found in the DSM-IV. Thus, the Board again notes that although the Veteran has confirmed service in Vietnam and his stressors have been conceded, the threshold matter of a current diagnosis of PTSD in conformity with the DSM-IV has not been met. As no such diagnosis is present, service connection for PTSD is not warranted. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.304(f), 4.125. 

Additionally, other than a diagnosis of anxiety disorder (which is not addressed herein), there is no evidence of a diagnosis of any other acquired psychiatric disorder during the course of the appeal. Therefore, the Board finds that service connection is not warranted for a psychiatric disorder, to include PTSD. Brammer, 3 Vet. App. at 225; Clemons v. Shinseki, 23 Vet. App. 1.

Other than anxiety disorder (as addressed in the November 2015 Board decision), there is not a current sufficient diagnosis of an acquired psychiatric disorder, to include PTSD, per the regulation; and therefore, the first element of service connection is not met and service connection is not warranted. 38 C.F.R. § 3.304(f), 4.125(a); Brammer, 3 Vet. App. 223; Clemons v. Shinseki, 23 Vet. App. 1. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57  (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for acquired psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


